DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 07/19/2022, with respect to the 35 USC 103 rejections of claims 1, 3-4, 10-11, 14, 21, 23-24 and 29-31 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 112 & 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 10-11, 14, 21, 23-24 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The catheter assembly and imaging system comprising an imaging catheter which comprises a plurality of transducers located around an outer surface of a distal portion of the imaging catheter which are configured to obtain a 360-degree image, the plurality of transducers being configured to emit an energy beam in a radial direction relative to a longitudinal axis of the imaging catheter.
 Thereby, the features of the imaging catheter of applicant’s invention provides improved imaging of the atrial septum and positioning of the transseptal puncture apparatus for performing a transseptal puncture for providing access to the left atrium of the heart. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fabro (US9173646) discloses a transducer may be positioned within an imaging catheter which includes at least one transducer which radially faces outward from the center of the imaging catheter but Fabro explicitly states that the disclosed imaging catheter is not capable of completing as full 360° rotation and cannot obtain a 360° image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

	/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793